DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-16 directed to a non-elected method without traverse.  Accordingly, claims 6-16 have been cancelled.

Allowable Subject Matter
Claims 1-4 and 17-19 are allowed. Regarding claims 1 the prior art does not teach or fairly suggest the system with the combination of a cement mixer, supply tank with the single dry cement height sensor, and the controller configuration. Regarding claim 17, the prior art does not teach or fairly suggest the system with the combination of the supply tank, single dry height sensor, bulk delivery system, valve, aerator, and controller configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774